DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (2017/0165527) in view Masutani et al. (7,807,752). Claim 1, Inoue discloses a golf ball comprising a paint film. The paint film composition includes a polyol, polyisocyanate, and a carbinol modified silicone oil [0027, 0070].  Inoue discloses the paint layer includes carbinol modified silicone oils such as Gelest DBL-C31 [0070].  The chemical formula may not be the same as applicants. However, Masutani teaches a coating comprising a carbinol modified silicone oil such as KF-6001 (col. 6, line 5).  KF-6001 is identical to the example disclosed on page 20 of the instant specification. Since the materials are identical the properties will also be identical. Claim 2, Inoue discloses the modified silicone oil has a carbinol group introduced at the terminal end or as a side chain, preferably at the terminal ends [0070].  Claims 3-5, Inoue discloses the paint layer includes carbinol modified silicone oils such as Gelest DBL-C31 [0070].  The chemical formula may not be the same as applicants. However, Masutani teaches a coating comprising a carbinol modified silicone oil such as KF-6001 (col. 6, line 5).  KF-6001 is identical to the example disclosed on page 20 of the instant specification. Since the materials are identical the chemical formula and all properties will also be identical. Claim 6, the carbinol modified silicone oil may be present in the amount of 0.1 parts, Gelest DBL-C31 [0172].  Claim 7, the polyol contains a urethane [0029]. Claim 8, the urethane polyol has a weight average molecular weight from 5000 to 20000 [0037].  Claim 9, the urethane polyol has a hydroxyl value from 10 mg KOH/g to 200 mg KOH/g [0038].  Claim 10, the urethane polyol is a reaction product obtained by a reaction between a first polyol and a first polyisocyanate [0030].  The first polyol includes a polyether diol having a number average molecular weight from 500 to 3000 [0031-0032].  Claim 11, the polyol contains a polyrotaxane, and the polyrotaxane has a cyclic molecule having at least one hydroxy group, and a linear molecule piercing through a ring of the cyclic molecule so that the cyclic molecule is movable along and rotatable around the linear molecule [0040, 0042].  Claim 12, a molar ratio (NCO group/OH group) of an isocyanate group (NCO group) included in the polyisocyanate to a hydroxyl group (OH group) included in the polyol is in a range of from 0.1 to 1.5 [0066]. Claims 13-15, Inoue in view of Masutani discloses the paint composition as shown above.  Therefore, the properties for the paint layer such as the water sliding angle, the dynamic friction coefficient, and water contact angle will be the same as applicants. Claim 16, the paint layer has thickness from 5 to 30 µm [0023]. Claim 17, Inoue discloses the paint layer has thickness from 5 to 30 µm [0023]. Inoue in view of Masutani discloses the paint composition as shown above.  Therefore, the properties for the paint layer such as the water sliding angle, the dynamic friction coefficient, and water contact angle will be the same as applicants. Claim 18, Inoue discloses the paint layer includes carbinol modified silicone oils such as Gelest DBL-C31 [0070].  The chemical formula may not be the same as applicants. However, Masutani teaches a coating comprising a carbinol modified silicone oil such as KF-6001 (col. 6, line 5).  KF-6001 is identical to the example disclosed on page 20 of the instant specification. Since the materials are identical the chemical formula and all properties will also be identical.  Inoue discloses the carbinol modified silicone oil may be present in the amount of 0.1 parts, Gelest DBL-C31 [0172]. Claim 19, Inoue disclose the urethane polyol has a weight average molecular weight from 5000 to 20000 [0037] and a hydroxyl value from 10 mg KOH/g to 200 mg KOH/g [0038].  Claim 20, Inoue discloses the paint layer has thickness from 5 to 30 µm [0023]. Inoue in view of Masutani discloses the paint composition as shown above.  Therefore, the properties for the paint layer such as the water sliding angle and the dynamic friction coefficient will be the same as applicants.  One of ordinary skill in the art would have substituted the carbinol modified silicone oil of Inoue with Masutani for enhanced water repellency as taught by Masutani (abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,167,176. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘176 claims anticipate the instant claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

May 5, 2022